DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 04/28/2022.
Claim 1 has been amended.  Claims 3-6, 9 and  11-23 have been canceled.   Overall, claims 1-2, 7-8, 10 and 13 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thickness of the orbiting facing the rotational shaft coupling portion is formed to be thicker than a thickness of the fixed wrap” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.: the limitation “wherein a thickness of the orbiting facing the rotational shaft coupling portion is formed to be thicker than a thickness of the fixed wrap, and wherein the thickness of the orbital wrap facing the suction opening is formed to be thinner than the thickness of the fixed wrap” recited in claim 1)

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 7-8, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed subject matter in claim 1 “wherein a thickness of the orbiting facing the rotational shaft coupling portion is formed to be thicker than a thickness of the fixed wrap, and wherein the thickness of the orbital wrap facing the suction opening is formed to be thinner than the thickness of the fixed wrap” is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-2, 7-8, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein a thickness of the orbiting facing the rotational shaft coupling portion is formed to be thicker than a thickness of the fixed wrap, and wherein the thickness of the orbital wrap facing the suction opening is formed to be thinner than the thickness of the fixed wrap”. Such recitations render the claim indefinite since it does not have detailedsupports in the instant specification. Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. Claims 2, 7-8, 10 are indefinite since they depended from claim 1. 
	For the purpose of this Office action, the claims 1-2, 7-8, 10 and 13 will be examined as best understood by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (U.S. Patent Application Publication Number 2016/0053759A1) in view of Kohsokabe et al. (Kohsokabe) (Patent Number 5,427,512).
	Regarding claim 1, as shown in Figs. 1-4, Choi discloses a compressor comprising: a casing 1; a drive motor 2 provided in an inner space 1a of the casing;  a rotational shaft 5 coupled to the drive motor; an orbiting scroll 33 comprising an orbiting plate portion 331 coupled to the rotational shaft, and an orbiting wrap 332 that extends along a circumferential direction of the orbiting plate portion; and a fixed scroll 32 comprising a fixed wrap 322 provided in engagement with the orbiting wrap to compress a refrigerant, a fixed plate portion 321 including a suction opening 323 that receives the refrigerant and a discharge opening 324 spaced apart from the suction opening 323 to discharge the refrigerant; wherein the orbiting scroll 33 further includes a rotational shaft coupling portion 333 (see Figs. 1 and 4) coupled to the rotational shaft, wherein the orbiting wrap 332 extends from the rotational shaft coupling portion 333 toward the casing 1 along a circumference of the orbiting plate portion, wherein the rotational shaft coupling portion 333 is penetrated by the rotational2Serial No. 16/693,467Docket No. P-1502.01 Reply to Office Action of shaft, wherein the orbiting wrap 332 and the rotational shaft coupling portion 333 are overlapped in a heightwise direction (see Figs. 1-2), wherein the fixed wrap 322 includes a protrusion 322a (see Fig. 4) that protrudes toward the rotational shaft coupling portion 333, wherein the rotational shaft coupling portion 333 includes a circular arc surface that faces the protrusion 322a, wherein the orbiting wrap 332 extends from the circular arc surface, wherein a thickness of the orbiting wrap 332  facing the rotational shaft coupling portion 333 is formed to be thicker than a thickness of the fixed wrap 322 (see the annotated Fig. 5 below). However, Choi fails to disclose wherein the thickness of the orbital wrap facing the suction opening formed to be thinner than the thickness of the fixed wrap.

    PNG
    media_image1.png
    715
    637
    media_image1.png
    Greyscale


	As shown in Figs. 1-4, Kohsokabe teaches wherein the thickness of the orbital wrap 2 facing the suction opening (see col. 8, lines 17-27) formed to be thinner than the thickness of the fixed wrap 5 (see abstract and the annotated Fig. 4 below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the thickness of the orbital wrap facing the suction opening formed to be thinner than the thickness of the fixed wrap, as taught by Kohsokabe in the Choi apparatus, since the use thereof would have reduced friction and internal leakage in the operation of the scroll fluid machine and improved the performance of the scroll fluid machine. 


    PNG
    media_image2.png
    685
    608
    media_image2.png
    Greyscale


	Regarding claim 2, Choi further discloses wherein the discharge opening 324 is disposed adjacent to the rotational shaft 5 on the fixed plate portion 321, and wherein the suction opening 323 is spaced apart from the discharge opening 324 toward the casing 1.
	Regarding claim 7, Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333.    
	Regarding claim 8, Choi discloses wherein the thickness of the orbiting wrap 332 facing the suction opening 323 is thinner than a thickness of the rotational shaft coupling portion 333 (see the annotated Fig. 4 above).

6.	Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kohsokabe as applied to claim 1 above, and further in view of Hiraga et al. (Hiraga) (Publication Number EP 0049495 A1).
   	Regarding claim 13, the modified Choi discloses wherein the discharge opening 324 is spaced apart from the rotational shaft coupling portion 333 (see Figs. 1-2). However, the modified Choi fails to disclose a spacing between the orbiting wrap facing the suction opening and the fixed wrap being greater than a spacing between the orbiting wrap facing the discharge opening and the fixed wrap.     
	Regarding claim 10, as shown in Figs. 2, 9 and 11A, Hiraga teaches that wherein a spacing between the orbiting wrap 142 facing the suction opening 17 and the fixed wrap 132 is greater than a spacing between the orbiting wrap 142 facing the discharge opening 134, 136, 16 and the fixed wrap 132. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the location of the discharge opening disposed adjacent to the rotating shaft on the fixed plate portion, as taught by Hiraga in the modified Choi apparatus, since the use thereof would have provided a scroll fluid displacement apparatus having a simple construction that is insuring sealing of the high pressure space from adjacent fluid pockets, keeping volumetric efficiency and horsepower requirement of the unit to a certain level under a limited accuracy of machining the spiral elements and reduce the cost of the manufacturing.



Response to Arguments
7.	The Amendment file on 04/28/2022 bring in new the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph issues as discussed in the Claim Rejection section.   
8.	The applicants’ arguments with respect to claims 1-2, 7-8, 10 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.” Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06 II(A), MPEP §2163.06 and MPEP §714.02.  The ''disclosure'' includes the claims, the specification and the drawings.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TT/								/Theresa Trieu/                                                                      			  Primary Examiner, Art Unit 3746                                                                                                                                










 
.